Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
November 1, 2005 between Bactolac Pharmaceutical, Inc. Inc., a Delaware
corporation (the “Company”) and Pailla Reddy (the “Executive”).


RECITALS

         A.        This Agreement is entered into following a previous
employment agreement dated as of November 17, 1999 and subsequent extensions of
that employment agreement. The Company is a wholly owned subsidiary of Advanced
Nutraceuticals, Inc., (“ANI”).

         B.        The Company desires to continue to employ the Executive, and
the Executive desires to continue to be so employed by the Company, on the terms
and subject to the conditions set forth in this Agreement.


AGREEMENT

        NOW, THEREFORE, in consideration of the premises and the mutual promises
set forth in this Agreement, the Company and the Executive hereby agree as
follows:

         1.        Employment.

                 (a)        Subject to the terms and conditions contained
herein, the Company employs the Executive, and the Executive accepts such
employment, from the date hereof until the earlier of (i) November 1, 2007 or
(ii) the date such employment is terminated pursuant to Section 4 of this
Agreement. During the Executive’s employment under this Agreement, the Executive
shall perform such duties for the Company as may from time to time be assigned
to the Executive by the Board of Directors of the Company (the “Board”). The
Executive shall have the title of President and such additional titles as from
time to time may be assigned to the Executive by the Board.

                 (b)        The Executive will devote substantial business time,
energy, attention and skill to the services of the Company and its affiliates
and to the promotion of their interests; provided, however, the Executive may
render services to Invagen Pharmaceuticals, Inc., Shilpa-Saketh Realty, (or
other part-time real estate ventures), or any business that does not compete
with the Company in the vitamin and nutraceutical industry, none which will
interfere in any material respect with his duties to the Company. So long as the
Executive is employed by the Company, the Executive shall not, without the
written consent of the Company:

                              (i)        engage in any other significant
activity for compensation, profit or other pecuniary advantage, whether received
during or after the term of this Agreement;

                              (ii)        render or perform other significant
services of a business, professional, or commercial nature other than to or for
the Company, either alone or as an employee, consultant, director, officer, or
partner of another business entity, whether or not for compensation, and whether
or not such activity, occupation or endeavor is similar to, competitive with, or
adverse to the business or welfare of the Company, (the Executive may from time
to time consult with Atlantic Essentials (“AE”) regarding certain of AE’s
business operations); or

--------------------------------------------------------------------------------



                              (iii)        invest in or become a shareholder of
another corporation or other entity; provided, that the Executive’s investment
solely as a shareholder in another corporation shall not be prohibited hereby so
long as such investment is not in excess of four point nine percent (4.9%) of
any class of shares that are traded on a national securities exchange or quoted
on the NASDAQ National Market; and, provided further, Executive may maintain his
ownership interest in Invagen Pharmaceuticals, Inc, a company in the business of
pharmaceuticals which Executive represents is not in, nor will it enter, the
business of manufacturing nutritional supplements, and any other ownership
holdings of Executive as of the date of this Agreement.

         2.        Location of Employment. The Executive’s principal place of
employment shall be at the executive offices of the Company located in
Hauppauge, New York or in the same general area; provided, that at the direction
of the Board, the Executive may from time to time be required to travel to
various domestic and foreign locations.

         3.        Compensation.

                 (a)        In exchange for full performance of the Executive’s
obligations and duties under this Agreement, the Company shall pay the Executive
a base salary at a monthly rate of $29,666.67, payable in accordance with the
Company’s standard payroll practices. The base salary described in subsection
(a) hereof is a gross amount, and the Company shall be required to withhold from
such amount deductions with respect to Federal, state and local taxes, FICA,
unemployment compensation taxes and similar taxes, assessments or withholding
requirements.

                 (b)        In addition to the base salary, Executive shall be
entitled to a performance bonus (the “Bonus”) at the discretion of the Board.

                 (c)        During the Executive’s employment under this
Agreement, the Executive shall also be reimbursed by the Company for reasonable
business expenses actually incurred or paid by the Executive, consistent with
the policies established by the Board, in rendering to the Company the services
provided for in this Agreement, upon presentation of expense statements or such
other supporting information as is consistent with the policies of the Company.

                 (d)        The Executive shall be entitled to 15 business days
vacation for each full year of employment under this Agreement, which vacation
time will accrue in accordance with the vacation policy of the Company.

                 (e)        The Executive shall be entitled to participate in
all benefit plans (including deferred compensation plans and any medical, dental
or life insurance plans) which shall be available from time to time to the
domestic management employees of the Company generally, except to the extent
such participation in any plan would alter the intended tax treatment of such
plan; provided, however, that the Executive shall have no right under this
Agreement to participate in any additional stock option, stock purchase or other
plan relating to shares of capital stock of the Company or its affiliates. The
Executive acknowledges and agrees that the Board may in its discretion terminate
at any time or modify from time to time any such benefit plans.

-2-

--------------------------------------------------------------------------------



                 (f)        The Executive shall be provided the use of a Company
paid automobile of a similar model to those previously provided to Executive by
the Company.

         4.        Termination.

                 (a)        The employment of the Executive under this Agreement
may be terminated by the Company immediately upon giving the Executive notice if
the Executive has been unable to discharge his essential job duties by reason of
illness or injury for either (A) a period of one hundred twenty (120)
consecutive days or (B) one hundred eighty (180) days in any twelve month
period. In the event of any dispute regarding the existence of Executive’s
Disability hereunder, the matter will be resolved by the determination of a
majority of three physicians qualified to practice medicine in New York, one to
be selected by each of Executive and the Board and the third to be selected by
the two designated physicians. For this purpose, Executive will submit to
appropriate medical examinations.

                 (b)        The employment of the Executive under this Agreement
shall terminate on the date of the Executive’s death.

                 (c)        The employment of the Executive under this Agreement
may be terminated by the Company for Cause. For purposes of this Agreement,
“Cause” shall mean (i) the willful failure or refusal by the Executive to
perform his duties hereunder which has not ceased within ten (10) business days
after written demand for substantial performance is delivered to the Executive
by the Company, which demand identifies the manner in which the Company believes
that the Executive has not performed such duties; (ii) the Executive shall
intentionally engage in misconduct toward the Company which is materially
injurious to the Company, ANI, or its Subsidiaries, monetarily or otherwise or
(iii) the conviction of the Executive of or the entering of a plea of nolo
contendre by the Executive with respect to, a felony or a crime involving moral
turpitude.

                 (d)        The employment of the Executive under this Agreement
shall terminate upon receipt by the Board of a written notice of resignation
signed by the Executive. Such notice shall provide a minimum of four months
notice prior to the date of termination by Executive.

                 (e)        In addition to the circumstances described in
subsections (a), (b), (c) and (d) above, the Company may terminate the
Executive’s employment for any reason or no reason and with or without cause or
prior notice.

                 (f)        If the Executive’s employment is terminated pursuant
to this Section 4 or for any other reason, the Executive shall not be entitled
to any compensation or benefits from the Company, under Section 3 of this
Agreement or otherwise, except for the following:

-3-

--------------------------------------------------------------------------------



                              (i)        base salary and vacation pay accrued,
and reasonable business expenses incurred, under Section 3 of this Agreement
through the date of such termination;

                              (ii)        such benefits, if any, as may be
required to be provided by the Company under the Comprehensive Omnibus Budget
Reconciliation Act (COBRA); and

                              (iii)        if the Executive’s employment is
terminated pursuant to subsection (e) above, the Company shall continue to pay
to the Executive the base salary described in Section 3(a) above until the
earlier of (A) twelve (12) months following such termination or (B) the
termination date set forth in Section 1(a)(i) of this Agreement.

                 (g)        Executive may terminate his employment hereunder for
“Good Reason” (as hereinafter defined).

                              (i)        For purposes of this Agreement, “Good
Reason” shall mean: (A) a reduction in Executive’s base salary then in effect;
(B) a material reduction in Executive’s positions, duties and responsibilities
from those described in Section 1(a) of this Agreement; or (C) the failure of
the Company to obtain the assumption of this Agreement by any successor to the
extent required pursuant to Section 12(a) of this Agreement.

                              (ii)        Notwithstanding the foregoing, a
termination shall not be treated as a termination for Good Reason (A) if
Executive shall have specifically consented in writing to the occurrence of the
event giving rise to the claim of termination for Good Reason or (B) unless
Executive, within thirty (30) days after receiving written notice from the
Company specifying in reasonable detail the occurrence of one of such events,
shall have delivered a written notice to the Company stating that he intends to
terminate his employment for Good Reason and specifying the factual basis for
such termination and such event, if capable of being cured, shall not have been
cured within thirty (30) days of the receipt by the Company of such notice.

                              (iii)        If Executive shall terminate his
employment for Good Reason pursuant to this subsection (g), the Company shall
pay Executive (or, in the event of his death, his devisee, legatee or, if there
is none, his estate) a lump-sum amount equal to the lesser of (A) the
Executive’s monthly base salary in effect on the date of termination, multiplied
by a factor twelve (12), or (B) the Executive’s monthly base salary in effect on
the date of termination, multiplied by the number of months remaining until the
termination date set forth in Section 1(a)(i) of this Agreement. Executive will
also be entitled to any vested benefits under any employee benefit plans.

                 (h)        As a condition to and in consideration of the
payments under subsections (f) and (g) hereof, the Executive shall execute a
general release as to both known and unknown matters occurring prior to the date
of termination.

         5.        Executive’s Representations.

                 (a)        The Executive represents that he has full authority
to enter into this Agreement and that he is free to enter into this Agreement
and not under any contractual restraint which would prohibit the Executive from
satisfactorily performing his duties to the Company under this Agreement.

-4-

--------------------------------------------------------------------------------



                 (b)        The Executive hereby agrees to indemnify and hold
harmless the Company, its officers, directors and stockholders from and against
any losses, liabilities, damages or costs (including reasonable attorney’s fees)
arising out of a breach, or claimed breach, of any of the representations,
warranties and covenants of the Executive set forth in this Agreement.

                 (c)        The Executive acknowledges that he is free to seek
advice from independent counsel with respect to this Agreement. The Executive
has either obtained such advice or, after carefully reviewing this Agreement,
has decided to forego such advice. The Executive is not relying on any
representation or advice from the Company or any of its officers, directors,
attorneys or other representatives regarding this Agreement, its content or
effect.

         6.        Confidentiality; Non-Solicitation.

                 (a)        Disclosure. The Executive acknowledges that, in the
performance of duties on behalf of the Company, the Executive shall have access
to, receive and be entrusted with confidential information, including but in no
way limited to development, marketing, organizational, financial, management,
administrative, production, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed by, the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of the Executive’s duties on
behalf of the Company, the Executive shall not, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, equipment and other tangible items, wherever
located, relating in any way to the Confidential Material or otherwise to the
Company’s business, which the Executive prepares, uses, or encounters, shall be
and remain the Company’s sole and exclusive property and shall be included in
the Confidential Material. Upon termination of this Agreement by any means, or
whenever requested by the Company, the Executive shall promptly deliver to the
Company any and all of the Confidential Material not previously delivered to the
Company that may be or at any previous time has been in the Executive’s
possession or under the Executive’s control.

                 (b)        Unfair Competition. The Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material by Executive by any means whatsoever at any time
before, during or after the Executive’s employment with the Company shall
constitute “Unfair Competition.” The Executive agrees that the Executive shall
not engage in Unfair Competition either during the time the Executive is
employed by the Company or at any time thereafter.

-5-

--------------------------------------------------------------------------------



                 (c)        Other. In the event of the termination of the
Executive’s employment for any reason, the Executive (and any corporation or
entity of which the Executive is a director, officer, employee or greater than
ten percent (10%) shareholder) shall not, directly or indirectly, for a period
equal to the termination pay period paid to Executive under Section 4 above:

                              (i)        solicit for employment and/or employ
any employee, consultant, agent or representative (an “employee”) of the Company
or any of its affiliates or subsidiaries (or any such employee who has been
“employed” by the Company during the six (6) month period prior to the
termination of this Agreement) or induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any of its
affiliates or subsidiaries to cease doing business with the Company or such
affiliate or subsidiary or interfere in any way with the relationship between
any such customer, supplier, licensee or business relation and the Company or
any affiliate or subsidiary; or

                              (ii)        make any public statement concerning
the Company, any of its affiliates or subsidiaries, or the Executive’s
employment unless previously approved by the Company, except as may be required
by law.

                 (d)        In the event of the breach or a threatened breach by
the Executive of any of the provisions of this Section 6, the Company, in
addition and supplementary to other rights and remedies existing in its favor,
may apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions thereof (without posting a bond or other security).

                 (e)        Upon termination of this Agreement, the Executive
shall be deemed to have resigned from all offices and directorships then held
with the Company or any affiliate entity.

         7.        Arbitration. Any controversy or claim arising out of or
relating to this Agreement or any breach hereof or the Executive’s employment by
the Company or termination thereof, shall be settled by arbitration (other than
injunctive relief) by one arbitrator in accordance with the rules of the
American Arbitration Association, and judgment upon such award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall be held in New York, New York or such other place as may be
agreed upon at the time by the parties to the arbitration.

         8.        Mitigation of Damages. In the event of any termination of the
Executive’s employment by the Company, the Executive shall not be required to
seek other employment to mitigate damages.

         9.        Equitable Relief. The Executive acknowledges that the Company
is relying for its protection upon the existence and validity of the provisions
of this Agreement, that the services to be rendered by the Executive are of a
special, unique and extraordinary character, and that irreparable injury will
result to the Company from any violation or continuing violation of the
provisions of this Agreement for which damages may not be an adequate remedy.
Accordingly, the Executive hereby agrees that in addition to the remedies
available to the Company by law or under this Agreement, the Company shall be
entitled to obtain such equitable relief (without bond) as may be permitted by
law in a court of competent jurisdiction including, without limitation,
injunctive relief from any violation or continuing violation by the Executive of
any term or provision of this Agreement. In the event of an action pursuant to
this Agreement, the prevailing party shall be entitled to its costs and
expenses, including reasonable attorneys’ fees.

-6-

--------------------------------------------------------------------------------



         10.        Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal substantive laws (and not
the laws of conflicts) of the State of Delaware.

         11.        Entire Agreement. This Agreement constitutes the whole
agreement of the parties hereto in reference to any employment of the Executive
by the Company and in reference to any of the matters or things herein provided
for or hereinabove discussed or mentioned in reference to such employment; all
prior agreements, promises, representations and understandings relative thereto
being herein merged.

         12.        Assignability.

                 (a)        In the event the Company or its parent ANI, shall
merge or consolidate with any other corporation, partnership or business entity,
or all or substantially all of the Company’s business or assets shall be
transferred in any manner to any other corporation, partnership or business
entity, then such successor to the Company shall thereupon succeed to, and be
subject to, all rights, interests, duties and obligations of, and shall
thereafter be deemed for all purposes hereof to be, the “Company” under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die,
any amounts payable to him hereunder shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee or, if
there be no such designee, to his estate.

                 (b)        This Agreement is personal in nature and the
Executive shall not, without the written consent of the Company, assign or
transfer this Agreement or any rights or obligations hereunder.

                 (c)        Except as set forth in subsection (a) above, nothing
expressed or implied in this Agreement is intended or shall be construed to
confer upon or give to any person, other than the parties to this Agreement, any
right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition of this Agreement.

         13.        Amendments; Waivers. This Agreement may be amended,
modified, superseded, canceled, renewed or extended and the terms or covenants
of this Agreement may be waived only by a written instrument executed by the
parties to this Agreement or, in the case of a waiver, by the party waiving
compliance. Any such written instrument must be approved by the Board to be
effective as against the Company. The failure of any party at any time or times
to require performance of any provision of this Agreement shall in no manner
affect the right at a later time to enforce the same. No waiver by any party of
the breach of any term or provision contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

-7-

--------------------------------------------------------------------------------



         14.        Notice. All notices, requests or consents required or
permitted under this Agreement shall be made in writing and shall be given to
the other parties by personal delivery, overnight air courier (with receipt
signature) or facsimile transmission (with “answerback” confirmation of
transmission), sent to such parties’ addresses or telecopy numbers as are set
forth below such parties’ signatures to this Agreement, or such other addresses
or telecopy numbers of which the parties have given notice pursuant to this
Section 14. Each such notice, request or consent shall be deemed effective upon
the date of actual receipt, receipt signature or confirmation of transmission,
as applicable.

         15.        Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

         16.        Survival. The representations and agreements of the parties
set forth in Sections 5, 6, 7, 8 and 9 of this Agreement shall survive the
expiration or termination of this Agreement (irrespective of the reason for such
expiration or termination).




[SIGNATURE PAGES FOLLOW]













-8-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties to this Agreement have executed this
Employment Agreement as of the date first above written.

BACTOLAC PHARMACEUTICAL INC.,
a Delaware corporation


By:   /s/ Jeffrey G. McGonegal  
    Name: Jeffrey G. McGonegal
    Title: Senior Vice President - Finance

Address for Notices:

7 Oser Avenue
Hauppauge, New York 11788
Facsimile: (631) 951-4749
Attention: Senior Vice President - Finance

Agreement acknowledged by:

ADVANCED NUTRACEUTICALS, INC.,
a Texas corporation


By:   /s/ Jeffrey G. McGonegal  
    Name: Jeffrey G. McGonegal
    Title: Senior Vice President - Finance

Address for Notices:

106 S. University Blvd., #14
Denver, Colorado 80209
Facsimile: (303) 722-4011
Attention: President

with a copy to:

Brownstein Hyatt & Farber, P. C.
410 Seventeenth Street, 22nd Floor
Denver, Colorado 80202-4437
Facsimile: (303) 223-0934
Attention: Adam Agron





-9-

--------------------------------------------------------------------------------




  /s/ Pailla Reddy  
Pailla Reddy

Address for Notices

7 Oser Avenue
Hauppauge, New York 11788
Facsimile: (631) 951-4749

with a copy to:

Anthony T. Scotto, Esq.
401 Franklin Avenue
Garden City, New York 11530
Facsimile: (516) 739-5451










-10-

